NOT FOR PUBLICATION                          FILED
                                                                          MAR 2 2016
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


DAVID GARRIDO-MEDINA, AKA Javier                 No. 13-73534
Ramirez Flores, AKA Samuel Rodriguez
Medina,                                          Agency No. A205-311-398

              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 24, 2016**

Before:      LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      David Garrido-Medina, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Even if threats against Garrido-Medina’s uncle constituted changed

circumstances, the record does not compel the conclusion that Garrido-Medina

filed his asylum application within a reasonable period of time. See 8 C.F.R. §

1208.4(a); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th Cir. 2008)

(364-day delay in filing based on extraordinary circumstances not reasonable).

Thus, Garrido-Medina’s asylum claim fails.

      Garrido-Medina argues he suffered past persecution at the hands of local

police when he served in the Mexican military, and separately argues he fears

persecution from drug cartel members because of his uncle’s connection to a cartel

member’s arrest and death. Substantial evidence supports the BIA’s conclusion

that Garrido-Medina is not eligible for withholding of removal because he failed to

establish a nexus between the harm suffered at the hands of local police and a

statutorily protected ground, see Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (applicant’s “desire to be free from harassment by criminals motivated by



                                          2                                  13-73534
theft or random violence by gang members bears no nexus to a protected ground”),

and because his uncle, mother, and siblings remain in Mexico and have suffered no

harm from drug cartel members, Hakeem v. INS, 273 F.3d 812, 817 (9th Cir. 2001)

(denial of withholding of removal supported by substantial evidence where

petitioner’s family members remained in country of origin and were not

persecuted.) Thus, we deny the petition as to Garrido-Medina’s withholding of

removal claim.

      Further, substantial evidence supports the agency’s denial of Garrido-

Medina’s CAT claim because Garrido-Medina failed to show it is more likely than

not that he would be tortured if returned to Mexico. See Go v. Holder, 640 F.3d
1047, 1054 (9th Cir. 2011) (country reports and testimony insufficient to compel

conclusion that petitioner would be tortured).

      PETITION FOR REVIEW DENIED.




                                         3                                     13-73534